J-S43009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

EVARISTO MEIRINO,

                            Appellant               No. 1730 EDA 2014


            Appeal from the Judgment of Sentence of May 16, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0010557-2013


BEFORE: GANTMAN, P.J., PANELLA AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 15, 2015

       Appellant, Evaristo Meirino, appeals from the judgment of sentence

entered on May 16, 2014 following his bench trial convictions for theft from

a motor vehicle, theft by unlawful taking, and receiving stolen property.1

Upon review, we affirm.

       We briefly summarize the facts and procedural history of this case as

follows. On June 14, 2013, at 3:24 a.m., Sergeant Jeremy Brosious of the

Philadelphia Police Department received a telephone call reporting a theft

from a parked white car at 6th Street and Oregon Avenue in Philadelphia.

The caller identified the suspect as a Hispanic male, wearing a green jacket

and tan pants, walking northbound from the area.          Sergeant Brosious

____________________________________________


1
    18 Pa.C.S.A. §§ 3934, 3921, and 3925, respectively.
J-S43009-15



proceeded to the area within five to ten minutes of the telephone call.        On

7th Street, coming from the direction of the alleged theft, Sergeant Brosious

encountered Appellant, who matched the description given by the caller.

Upon seeing the officer, Appellant quickly dropped to one knee near the

curb, but then got up and continued walking.                    Sergeant Brosious

commanded Appellant to stop; Appellant complied and put his hands on top

of the police car as directed.

      Sergeant Brosious frisked Appellant for his safety and, in doing so, felt

a hard object inside Appellant’s jacket. Once removed, it was apparent that

the hard object was a sunglasses case. Sergeant Brosious opened the case

to see if it contained a weapon and discovered a pair of women’s sunglasses

inside. Sergeant Brosious also recovered a screwdriver from the area where

he previously saw Appellant kneeling. The screwdriver was dry despite wet

weather.

      Sergeant Brosious transported Appellant back to the scene of the

crime. There, the white vehicle was on the corner as reported. Sergeant

Brosious summoned the vehicle owner and she told him that she had left her

sunglasses in the center console and that they were now missing.              She

identified the sunglasses recovered from Appellant as hers. Police arrested

Appellant.

      The    Commonwealth        filed   the   aforementioned    charges   against

Appellant. On October 10, 2013, Appellant filed a motion to suppress the

physical evidence recovered. On February 28, 2014, just prior to trial, the

                                         -2-
J-S43009-15



trial court held a hearing and denied relief. The case proceeded to a bench

trial, wherein the trial court found Appellant guilty of all the charges.

Appellant filed a motion to reconsider on March 12, 2014. On May 16, 2014,

the trial court denied Appellant’s motion to reconsider and proceeded to

sentencing.     The trial court sentenced Appellant to a term of two to four

years of imprisonment for theft from a motor vehicle; the sentences on

Appellant’s other convictions merged. This timely appeal followed.2

         On appeal, Appellant presents the following issue for our review:

         Did not the lower court err by denying [A]ppellant’s motion
         to suppress physical evidence as the police did not have a
         reasonable suspicion to stop [A]ppellant based on an
         anonymous radio call, nor reasonable suspicion that
         [A]ppellant was armed and dangerous to justify frisking
         [A]ppellant, and the police did not have probable cause to
         seize the glasses case felt during the illegal frisk of
         [A]ppellant?


Appellant’s Brief at 3.

       Appellant argues “[t]he objective facts in this matter did not provide

Sergeant Brosious with reasonable suspicion to stop, frisk or search []

[A]ppellant of his closed container.”            Id. at 10-11.   More specifically,
____________________________________________


2
  Appellant filed a notice of appeal on June 11, 2014. On July 15, 2014, the
trial court ordered Appellant to file a concise statement of errors complained
of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied on July 17,
2014, but requested additional time to file a supplemental Rule 1925(b)
once counsel received all of the notes of testimony. The trial court granted
an extension and Appellant filed a supplemental Rule 1925(b) statement on
September 8, 2014. The trial court issued an opinion pursuant to Pa.R.A.P.
1925(a) on October 14, 2014.



                                           -3-
J-S43009-15



Appellant contends “an anonymous radio call is insufficient to establish

reasonable suspicion even if the police arrive within minutes to find a person

matching a detailed description at the exact place the caller said he would

be.” Id. at 12. He claims “police did not corroborate the information in the

radio call nor did [A]ppellant engage in any furtive or suspicious activity.”

Id. at 13. Appellant avers that he “bent down along the curb line for a mere

moment[,]” but police “never saw anything in [his] hand nor did the officer

see [A]ppellant place anything on the ground.”        Id. at 13-14.     Thus,

Appellant maintains police did not have reasonable suspicion to believe he

was engaged in criminal activity to justify an investigatory detention. Id. at

14.

      Regarding the subsequent frisk, Appellant avers:

        [N]othing [A]ppellant did indicated he was armed. There
        was no information in the radio call that the suspect might
        have a weapon. The sergeant did not see [A]ppellant
        carrying anything that appeared to be a weapon nor did the
        officer see any bulges or weapon-like outlines on his person.
        Appellant was walking down the street toward a uniformed
        police officer driving in a marked patrol car. When ordered
        to stop, [A]ppellant complied placing his hands over his
        head. Appellant did not attempt to flee or make any furtive
        movements once in police custody. Finally, the sergeant did
        not remember asking [A]ppellant any questions before
        frisking him so there [were not statements by Appellant
        implying that] he was armed.            Instead, the sergeant
        justified his immediate frisk of [A]ppellant [based] on the
        time of night, 3:30 in the morning, and that [A]ppellant
        appeared to match the description in the radio call. These
        factors did not provide Sergeant Brosious with reasonable
        suspicion to legitimize the frisk of [A]ppellant.

Id. at 15.

                                    -4-
J-S43009-15



      Finally, Appellant contends that the search of his jacket was

“unwarranted as the glasses case in [his] pocket was not immediately

apparent as a weapon or any other type of contraband.”                Id.      Thus, he

posits the sergeant lacked “probable cause to reach in and remove the case”

and   “the    officer’s   decision   to   open   the   case   was   entirely    without

justification.” Id. at 15-16.

      “Once a motion to suppress evidence has been filed, it is the

Commonwealth’s burden to prove, by a preponderance of the evidence, that

the challenged evidence was not obtained in violation of the defendant’s

rights.”     Commonwealth v. Wallace, 42 A.3d 1040, 1047-1048 (Pa.

Super. 2012) (en banc); see also Pa.R.Crim.P. 581(H). With respect to an

appeal from the denial of a motion to suppress, our Supreme Court has

declared:

           Our standard of review in addressing a challenge to a trial
           court’s denial of a suppression motion is whether the factual
           findings are supported by the record and whether the legal
           conclusions drawn from those facts are correct. When
           reviewing the ruling of a suppression court, we must
           consider only the evidence of the prosecution and so much
           of the evidence of the defense as remains uncontradicted
           when read in the context of the record as a whole. Where
           the record supports the findings of the suppression court,
           we are bound by those facts and may reverse only if the
           legal conclusions drawn therefrom are in error.




                                          -5-
J-S43009-15



Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007), cert.

denied, 522 U.S. 894 (2007)(internal citations omitted).3     “It is within the

suppression court’s sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.” Commonwealth v.

Gallagher, 896 A.2d 583, 585 (Pa. Super. 2006).

       “The Fourth Amendment to the [United States] Constitution and Article

I, Section 8 of [the Pennsylvania] Constitution protect citizens from

unreasonable searches and seizures.”             Commonwealth v. McAdoo, 46
A.3d 781, 784 (Pa. Super. 2012). To safeguard our right to be free from

unreasonable searches and seizures, “courts require police to articulate the

basis for their interaction with citizens in [three] increasingly intrusive



____________________________________________


3
  On October 30, 2013, our Supreme Court decided In re L.J., 79 A.3d
1073, 1087 (Pa. 2013). In L.J., our Supreme Court held that our scope of
review from a suppression ruling is limited to the evidentiary record that was
created at the suppression hearing. Id. at 1087. Prior to L.J., this Court
routinely held that, when reviewing a suppression court’s ruling, our scope of
review included “the evidence presented both at the suppression hearing
and at trial.” See Commonwealth v. Charleston, 16 A.3d 505, 516 (Pa.
Super. 2011), quoting Commonwealth v. Chacko, 459 A.2d 311, 317 n.5
(Pa. 1983). L.J. thus narrowed our scope of review of suppression court
rulings to the evidence presented at the suppression hearing.

However, L.J. declared that the new procedural rule of law it announced was
not retroactive, but was rather “prospective generally” – meaning that the
rule of law was applicable “to the parties in the case and [to] all litigation
commenced thereafter.” In re L.J., 79 A.3d at 1089 n.19. The current case
commenced on February 28, 2014, after L.J. was filed, thus, the new
procedural rule of law announced in L.J. applies to the case at bar. See id.



                                           -6-
J-S43009-15



situations.” McAdoo, 46 A.3d at 784. Our Supreme Court has categorized

these three situations as follows:

          The first category, a mere encounter or request for
          information, does not need to be supported by any level of
          suspicion, and does not carry any official compulsion to stop
          or respond.       The second category, an investigative
          detention, derives from Terry v. Ohio[4] and its progeny:
          such a detention is lawful if supported by reasonable
          suspicion because, although it subjects a suspect to a stop
          and a period of detention, it does not involve such coercive
          conditions as to constitute the functional equivalent of an
          arrest. The final category, the arrest or custodial detention,
          must be supported by probable cause.

Commonwealth v. Smith, 836 A.2d 5, 10 (Pa. 2003).

        Here, there is no dispute that Appellant was subjected to an

investigatory detention.       Hence, the detention was lawful if supported by

reasonable suspicion. We have explained:

          Our Supreme Court has mandated that law enforcement
          officers, prior to subjecting a citizen to an investigatory
          detention, must harbor at least a reasonable suspicion that
          the person seized is then engaged in unlawful activity. The
          question of whether reasonable suspicion existed at the
          time of an investigatory detention must be answered by
          examining the totality of the circumstances to determine
          whether the officer who initiated the stop had a
          particularized and objective basis for suspecting the
          individual stopped.      Thus, to establish grounds for
          reasonable suspicion, the officer must articulate specific
          observations which, in conjunction with reasonable
          inferences derived from those observations, led him
          reasonably to conclude, in light of his experience, that
____________________________________________


4
    Terry v. Ohio, 392 U.S. 1 (1968).




                                           -7-
J-S43009-15


        criminal activity was afoot and that the person he stopped
        was involved in that activity.

        Although a police officer’s knowledge and length of
        experience weigh heavily in determining whether reasonable
        suspicion existed, our Courts remain mindful that the
        officer’s judgment is necessarily colored by his or her
        primary involvement in the often competitive enterprise of
        ferreting out crime. Therefore, the fundamental inquiry of a
        reviewing court must be an objective one, namely, whether
        the facts available to the officer at the moment of the
        intrusion warrant a man of reasonable caution in the belief
        that the action taken was appropriate. This inquiry will not
        be satisfied by an officer’s hunch or unparticularized
        suspicion.

Commonwealth v. Reppert, 814 A.2d 1196, 1203-1204 (Pa. Super. 2002)

(en   banc)   (internal   quotations,   citations,   corrections,   and   emphasis

omitted).

      “To have reasonable suspicion, police officers need not personally

observe the illegal or suspicious conduct, but may rely upon the information

of third parties, including ‘tips’ from citizens.”    Commonwealth v. Lohr,

715 A.2d 459, 461 (Pa. Super. 1998). With respect to third-party “tips,” we

have held:

        Reasonable suspicion, like probable cause, is dependent
        upon both the content of information possessed by police
        and its degree of reliability. Both factors – quantity and
        quality – are considered in the “totality of the circumstances
        – the whole picture,” that must be taken into account when
        evaluating whether there is reasonable suspicion. Thus, if a
        tip has a relatively low degree of reliability, more
        information will be required to establish the requisite
        quantum of suspicion than would be required if the tip were
        reliable.

        When the underlying source of the officer’s information is an
        anonymous call, the tip should be treated with particular

                                        -8-
J-S43009-15


        suspicion. However, a tip from an informer known to the
        police may carry enough indicia or reliability for the police
        to conduct an investigatory stop, even though the same tip
        from an anonymous informant would likely not have done
        so.

        Indeed, identified citizens who report their observations of
        criminal activity to police are assumed to be trustworthy, in
        the absence of special circumstances, since a known
        informant places himself at risk of prosecution for filing a
        false claim if the tip is untrue, whereas an unknown
        informant faces no such risk. When an identified third party
        provides information to the police, we must examine the
        specificity and reliability of the information provided. The
        information supplied by the informant must be specific
        enough to support reasonable suspicion that criminal
        activity is occurring. To determine whether the information
        provided is sufficient, we assess the information under the
        totality of the circumstances. The informer’s reliability,
        veracity, and basis of knowledge are all relevant factors in
        this analysis.

Commonwealth v. Barber, 889 A.2d 587, 593-594 (Pa. Super. 2005)

(internal quotations and citations omitted).

      “Where [] the source of the information given to the officers is

unknown, the range of details provided and the prediction of future behavior

are particularly significant, as is corroboration by independent police work.”

Commonwealth v. Zhahir, 751 A.2d 1153, 1157 (Pa. 2000) (citation

omitted).   “While verification of predictive information constitutes one

avenue of obtaining the necessary corroboration of information from a

source of unknown reliability, the necessary corroboration may also be

supplied by circumstances that are independent of the tip, for example,

observation of suspicious conduct on the part of the suspect.” Id.




                                     -9-
J-S43009-15



      Moreover, this Court has determined, “[t]he following factors must be

considered in justifying an investigatory stop: the specificity of the

description in conjunction with how well the suspect fits the description, the

proximity of the suspect to the crime, the time and place of the

confrontations,   and    the   nature    of    the   crime   being   reported.”

Commonwealth v. Thompson, 778 A.2d 1215, 1220 (Pa. Super. 2001);

see also Zhahir, 751 A.2d at 1157 (citation omitted) (“[T]he time, street

location, and the movements and manners of the parties bear upon the

totality assessment, as does the officer’s experience.”).

      Here, Sergeant Brosious testified that he worked in the general area of

the crime at issue for “just over two and-a-half years.” N.T., 2/28/2014, at

8.   He further testified that police “received a call for a report of theft in

progress occurring at 6th [Street] and Oregon” Avenue by “a Hispanic male,

wearing a green [] jacket [and] tan pants, last seen heading northbound on

6th Street[.]” Id. at 6. Sergeant Brosious arrived four blocks north of the

location, “within five [to] ten minutes.” Id. He saw Appellant, who matched

the description, at that location. Id. at 7.   There were no other individuals

walking on the street. Id. at 14. When Appellant “looked up [and] saw the

police vehicle, [] he moved quickly over to the curb and dipped down[,]”

putting one knee down to the ground and touched the ground. Id.

      The trial court determined that Sergeant Brosious had reasonable

suspicion to stop Appellant “based upon [Appellant’s] matching physical

description to the flash report, spatial proximity to the scene of the crime,

                                     - 10 -
J-S43009-15



temporal proximity at the time of the crime, and his suspicious and furtive

behavior.” Trial Court Opinion, 10/14/2014, at 11. We agree. Viewing the

facts in totality, Appellant matched the description given and was found

within four blocks from the crime walking in the direction specified by the

caller. Police were on the scene within five to ten minutes of the reported

crime. Upon seeing the sergeant, Appellant engaged in suspicious activity,

dropping to one knee near the curb line. The sergeant had two and a half

years of police experience in the vicinity of the crime.   Accordingly, based

upon the totality of circumstances, we agree the sergeant had reasonable

suspicion to believe criminal activity was afoot to justify Appellant’s

investigative detention.

      Regarding the subsequent frisk, we have previously determined:

        Review of an officer's decision to frisk for weapons requires
        balancing two legitimate interests: that of the citizen to be
        free from unreasonable searches and seizures; and that of
        the officer to be secure in his personal safety and to prevent
        harm to others. To conduct a limited search for concealed
        weapons, an officer must possess a justified belief that the
        individual, whose suspicious behavior he is investigating at
        close range, is armed and presently dangerous to the officer
        or to others. In assessing the reasonableness of the officer's
        decision to frisk, we do not consider his unparticularized
        suspicion or hunch but rather the specific reasonable
        inferences which he is entitled to draw from the facts in
        light of his experience.


Zhahir, 751 A.2d at 1158 (citations, quotations, brackets and ellipsis

omitted).   High crime areas, time of night, and furtive movements are




                                    - 11 -
J-S43009-15



factors to consider in assessing whether a protective frisk was justified. See

Commonwealth v. Scarborough, 89 A.3d 679, 684 (Pa. Super. 2014).

         Here, the trial court noted:
           Sergeant Brosious was also justified in performing a
           protective frisk of [Appellant]. Sergeant Brosious testified
           that he was very familiar with the 3rd District based upon his
           two-and-a-half years (2 ½) patrolling the high crime area
           with burglaries and thefts. […] The violent nature of theft,
           diminished visibility due to the late hour [(3:30 a.m.)], and
           suspicious and furtive dipping motion by [Appellant], all
           contributed to the reasonable assumption that [Appellant]
           may be armed and dangerous.

Trial Court Opinion, 10/14/2014, at 12.

         We discern no abuse of discretion in the trial court’s factual

assessment, nor any error of law in the legal conclusion drawn from those

facts.    Based upon the totality of the circumstances, the sergeant had a

particularized suspicion that Appellant may be armed. Appellant discounts

the fact that he made a furtive movement along the curb line. However, this

factor along with the fact that police were responding to a theft in a high

crime area at night gave the sergeant reasonable suspicion to believe

Appellant was armed.        Accordingly, the protective frisk was proper and

Appellant is not entitled to relief.

         Finally, with regard to the removal and opening of the sunglasses’ case

from Appellant’s jacket pocket, the United States Supreme Court has noted

that a protective search must “be confined in scope to an intrusion

reasonably designed to discover guns, knives, clubs, or other hidden

instruments for the assault of the police officer.”         Commonwealth v.


                                       - 12 -
J-S43009-15



Wilson, 927 A.2d 279, 285 (Pa. Super. 2007), citing Terry, 392 U.S. at 29.

“Following a protective pat-down search of a suspect's person, a more

intrusive search can only be justified where the officer reasonably believed

that what he had felt appeared to be a weapon.” Id. (citation omitted). “If

the protective search goes beyond what is necessary to determine if the

suspect is armed, it is no longer valid under Terry and its fruits will be

suppressed.” Id.

      Here, Sergeant Brosious testified he “felt a hard object inside

[Appellant’s] pocket.”   N.T., 2/28/2014, at 9.     He did not know what the

object was and was unable to discern whether it was a weapon. When he

removed the object he recognized it as a sunglasses case, however, he was

still concerned for his safety. He testified as such:

        Well, I saw it was a sunglass case, but through my training,
        I usually go through some things because I have learned
        over the years that just because it’s what you think is in it
        doesn’t necessarily mean it can’t hurt you. I like to open up
        and just visually see and make sure that whatever’s inside
        there is safe for me […]. I didn’t want him to have any
        weapons or anything else because it was just me and him at
        the time.


Id. at 10.

      We conclude Sergeant Brosious’ intrusion actions were reasonably

designed to discover weapons. He reasonably believed that a weapon could

have been secreted inside the sunglasses case. Compare In Interest of

Dixon, 514 A.2d 165, 167 (Pa. Super. 1986) (“It stretches the bounds of

reason to believe that in a Terry pat-down, a heart-shaped charm would

                                     - 13 -
J-S43009-15



reasonably be mistaken for a dangerous weapon.”) Hence, we believe the

trial court properly determined that the police conducted a legal protective

frisk.

         However, even if police exceeded the permissible scope of a protective

frisk under Terry, we would conclude that they would have inevitably have

discovered the stolen sunglasses. In describing the doctrine of inevitable

discovery, the United States Supreme Court has opined, “[e]xclusion of

physical evidence that would inevitably have been discovered adds nothing

to either the integrity or fairness of a criminal trial.” Nix v. Williams, 467
U.S. 431, 446 (1984). This Court has concluded:

           Pennsylvania courts recognize the inevitable discovery
           doctrine first described by the United States Supreme Court
           in Nix v. Williams, 467 U.S. 431 (1984). That doctrine
           provides that evidence which would have been discovered
           was sufficiently purged of the original illegality to allow
           admission of the evidence. Implicit in this doctrine is the
           fact that the evidence would have been discovered despite
           the initial illegality. If the prosecution can establish by a
           preponderance of the evidence that the illegally obtained
           evidence ultimately or inevitably would have been
           discovered by lawful means, then the evidence is
           admissible. The purpose of the inevitable discovery rule is
           to block setting aside convictions that would have been
           obtained without police misconduct. Thus, evidence that
           ultimately or inevitably would have been recovered by
           lawful means should not be suppressed despite the fact that
           its actual recovery was accomplished through illegal actions.
           Suppressing evidence in such cases, where it ultimately or
           inevitably would have lawfully been recovered, would reject
           logic, experience, and common sense.

           This exception to the exclusionary rule has been invoked on
           numerous occasions by Pennsylvania appellate courts as a
           basis for admitting evidence that was, or was claimed to

                                      - 14 -
J-S43009-15


        have been, illegally obtained by the police or other
        government investigators. See, e.g., Commonwealth v.
        Van Winkle, 880 A.2d 1280, 1285 (Pa. Super. 2005)
        (holding that evidence obtained after officer exceeded
        permissible scope of weapons frisk was admissible because
        it fell within the inevitable discovery exception);
        Commonwealth v. Ingram, [814 A.2d 264, 270 (Pa.
        Super. 2002)] (deeming evidence obtained as a result of
        involuntary confession admissible because it inevitably
        would have been discovered); Commonwealth v. Miller,
        724 A.2d 895, 900 n.5 (Pa. 1999) (citing Nix v. Williams,
        supra, and noting that even if the evidence found in the
        defendant's home had been illegally seized, it “would have
        been admissible because it inevitably would have been
        discovered”); Commonwealth v. Albrecht, 720 A.2d 693,
        702 n.11 (Pa. 1998) (in claim decided under federal and
        state constitutions, holding that even if warrantless search
        of defendant's home had been improper, suppression not
        required because the evidence inevitably would have been
        discovered); Commonwealth v. Garcia, 661 A.2d 1388
        (Pa. 1995) (defendant not entitled to suppression of drugs
        in his pocket because they inevitably would have been
        discovered since police lawfully were permitted to search
        him incident to his arrest); Commonwealth v. Hoffman,
        [589 A.2d 737, 744 (Pa. Super. 1991)] (finding evidence
        recovered as a result of illegal search of defendant
        admissible because it would have been inevitably
        discovered); Commonwealth v. Speaks, 505 A.2d 310
        (Pa. Super. 1986) (evidence regarding discovery of
        marijuana in defendant's residence properly admitted under
        inevitable discovery rule).


Commonwealth v. Gonzalez, 979 A.2d 879, 890-891 (Pa. Super. 2009)

(some citations, all quotations, brackets, and ellipsis omitted).

      Sub judice, Appellant matched the description of a perpetrator

committing a theft from a parked car and engaged in a furtive movement as

police approached. Police were justified in stopping and searching Appellant

for their protection. Police were further justified in removing the sunglasses


                                     - 15 -
J-S43009-15



case from Appellant’s pocket to see if the hard object was a weapon. Police

also recovered a screwdriver from the area where Appellant was seen

dipping down.     N.T., 2/28/2014, at 22.    The screwdriver was dry even

though it was raining, establishing the likelihood of recent use and disposal.

Id. at 23. Even without opening the sunglasses case, as indicated, police

were investigating the theft from the white car parked at 6th and Oregon.

Id. at 14. They located the owner and she verified that the case was from

her car. Id.

      Taken together, the recovered screwdriver, confirmation by the owner

that a sunglasses case was missing from her vehicle, along with the

additional evidence of time, place, and description of the perpetrator,

provided police with probable cause to arrest Appellant.      The sunglasses

would inevitably have been discovered in a search incident to arrest.

Accordingly, for all of the foregoing reasons, denial of suppression was

proper.

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2015




                                    - 16 -
J-S43009-15




              - 17 -